 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KORY T. O’BRIEN,                                    Case No.: 3:19-cv-01113-JAH-MDD
     CDCR #AM-1378,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
     ALDO GARCIA, Correctional Plant Ops.
16   Supervisor; JORGE SANTANA,                          AND
17   Associate Warden; DANIEL PARAMO,
     Retired Former Warden; RAQUEL                       2) DISMISSING COMPLAINT FOR
18   BUCKEL, Associate Warden; PATRICK                   FAILING TO STATE A CLAIM
19   COVELLO, Warden; C. MURPHY,                         PURSUANT TO
     Appeals Examiner; M. VOONG,                         28 U.S.C. § 1915(e)(2) AND
20   Chief – Office of Appeals,                          28 U.S.C. § § 1915A(b)
21                                   Defendants.
22
23         Kory T. O’Brien (“Plaintiff”), proceeding pro se, is currently incarcerated at
24   Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California, and has filed
25   this civil rights action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
26         Plaintiff claims various RJD Wardens, a correctional supervisor, and inmate
27   appeals officials denied him equal protection and exposed him to harmful conditions of
28   confinement in July and August 2017, and then retaliated against him in May 2019 after
                                                     1
                                                                            3:19-cv-01113-JAH-MDD
 1   he continued to complain and file multiple grievances. See id. at 1-4, 8, 14. He seeks
 2   injunctive relief and “damages to be claimed at a later date.” Id. at 19.
 3         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
 4   time of filing, but instead filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
 5   to 28 U.S.C. § 1915(a) (ECF No. 2). He has since submitted a certified Prison Certificate
 6   and copies of his CDCR Inmate Trust Account Statement Report in support of his IFP
 7   Motion (ECF No. 5).
 8   I.    IFP Motion
 9         All parties instituting any civil action, suit or proceeding in a district court of the
10   United States, except an application for writ of habeas corpus, must pay a filing fee of
11   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
12   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
13   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
14   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
15   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
16   Bruce, 136 S. Ct. at 629; Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
17   regardless of whether his action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
18   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
19         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
20   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
21   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
22   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
23   trust account statement, the Court assesses an initial payment of 20% of (a) the average
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
     not apply to persons granted leave to proceed IFP. Id.
28
                                                    2
                                                                                 3:19-cv-01113-JAH-MDD
 1   monthly deposits in the account for the past six months, or (b) the average monthly
 2   balance in the account for the past six months, whichever is greater, unless the prisoner
 3   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
 4   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 5   preceding month’s income, in any month in which his account exceeds $10, and forwards
 6   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 7   Bruce, 136 S. Ct. at 629.
 8         In support of his IFP Motion, Plaintiff has submitted certified copies of his CDCR
 9   Inmate Statement Report showing his trust account activity at the time of filing, as well
10   as a Prison Certificate signed by a RJD Accounting Officer attesting as to his monthly
11   balances and deposits. See ECF No. 5 at 1-6; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR
12   3.2; Andrews, 398 F.3d at 1119. These statements show Plaintiff had average monthly
13   deposits of $203.32 to his account, and maintained an average balance of $132.98 in his
14   account over the six month period preceding the filing of his current Complaint. But he
15   had an available balance of only $10.92 to his credit at RJD at the time of filing. See ECF
16   No. 5 at 1, 3.
17         Based on this accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP
18   (ECF No. 2) and assesses his initial partial filing fee to be $40.66 pursuant to 28 U.S.C.
19   § 1915(b)(1). However, because Plaintiff’s available balance may be insufficient to
20   satisfy this initial fee, the Court will direct the Secretary of the CDCR, or his designee, to
21   collect it only if sufficient funds are available in Plaintiff’s account at the time this Order
22   is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
23   prohibited from bringing a civil action or appealing a civil action or criminal judgment
24   for the reason that the prisoner has no assets and no means by which to pay the initial
25   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
26   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
27   based solely on a “failure to pay ... due to the lack of funds available to him when
28   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
                                                    3
                                                                                3:19-cv-01113-JAH-MDD
 1   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
 2   the Court pursuant to 28 U.S.C. § 1915(b)(2).
 3   II.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 4         A.     Standard of Review
 5         Notwithstanding Plaintiff’s IFP status or the payment of any partial filing fees, the
 6   PLRA also obligates the Court to review complaints filed by all persons proceeding IFP
 7   and by those, like Plaintiff, who are “incarcerated or detained in any facility [and]
 8   accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
 9   terms or conditions of parole, probation, pretrial release, or diversionary program,” “as
10   soon as practicable after docketing,” and ideally before the service of process upon any
11   Defendant. See 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these statutes, the Court
12   must sua sponte dismiss complaints, or any portions thereof, which are frivolous,
13   malicious, fail to state a claim, or which seek damages from defendants who are immune.
14   See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2));
15   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
16   § 1915A(b)). “The purpose of § 1915[] is to ‘ensure that the targets of frivolous or
17   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
18   903, 907 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
19   680, 681 (7th Cir. 2012)).
20         All complaints must contain “a short and plain statement of the claim showing that
21   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
22   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
23   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
24   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining whether
25   a complaint states a plausible claim for relief [is] . . . a context-specific task that requires
26   the reviewing court to draw on its judicial experience and common sense.” Id. The “mere
27   possibility of misconduct” falls short of meeting this plausibility standard. Id.; see also
28   Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
                                                     4
                                                                                 3:19-cv-01113-JAH-MDD
 1         “When there are well-pleaded factual allegations, a court should assume their
 2   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
 3   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
 4   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
 5   allegations of material fact and must construe those facts in the light most favorable to
 6   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
 7   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
 8         While the court “ha[s] an obligation where the petitioner is pro se, particularly in
 9   civil rights cases, to construe the pleadings liberally and to afford the petitioner the
10   benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing
11   Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential
12   elements of claims that were not initially pled.” Ivey v. Board of Regents of the University
13   of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
14         B.     Plaintiff’s Factual Allegations
15         Since November 2016, Plaintiff has been assigned to RJD’s Level III D-Yard in
16   Building 16. See Compl., ECF No. 1 at 4. In Count 1, he claims to have filed CDCR 602
17   Inmate Grievance, Log No. RJD-D-17-5000 on August 24, 2017, claiming prison
18   officials denied his rights to equal protection by failing to provide inmates in Building 16
19   with the same number of in-cell power outlets and coaxial cable TV connections as the
20   inmates in Building 20. Id. at 4-5, 15. Plaintiff claims Defendant Garcia denied a “work
21   order” request to “correct the inequal treatment.” Id. at 4-5. Plaintiff admits that while he
22   and other inmates in Building 16 have access to dayroom TVs which “provide college
23   educational courses,” inmates in Building 20 may access those courses from their cells,
24   and need not negotiate with their fellow inmates for access to Building 16’s dayroom TV
25   pursuant to Warden Paramo and Covello’s “Operational Plan #96.” According to
26   Plaintiff, this Plan provides for majority rule viewing and requires that inmates in
27   Building 16 resolve their TV channel priority issues on their own. Id. at 6. Plaintiff
28   contends Defendants Garcia, Murphy, Voong, Santana, and Paramo all “chose to not fix
                                                    5
                                                                                3:19-cv-01113-JAH-MDD
 1   the violation” via the CDCR 602 inmate appeals process. Id. at 7.
 2          In Counts 2 and 3, Plaintiff claims Defendants’ failures to provide him with clean
 3   air and sufficient ventilation violates his right to equal protection and amounts to cruel
 4   and unusual punishment. Id. at 8, 11. Specifically, Plaintiff claims RJD’s Building 16 has
 5   an intake and exhaust air ventilation system, but the ventilation cover over the air vent in
 6   his cell is “80% to 90% filled with foreign debri[s],” and he is therefore “forced to
 7   breathe toxic air.” Id. at 8, 11.2
 8          With respect to his equal protection claim, Plaintiff alleges he asked Defendant
 9   Garcia to address the issue and requested that his cell exhaust ventilation be cleaned. Id.
10   at 9, 15-16. He claims Defendant Garcia informed him that the ventilation in Building 16
11   is “closed system” that “does not allow cleaning.” Id. at 8. He claims this “lie” has been
12   “restated by Defendants G. Murphy, M. Voong, R. Buckel, and D. Paramo” in response
13   to his multiple CDCR Form 22s3 and CDCR 602 Inmate Appeal Log No. RJD-D-18-
14   02019, and that he is “being treated differently” based on his “economic[] group” because
15   other inmates in both Building 16 and Building 20 had their cell ventilation exhausts
16   cleaned after they were “willing to pay” for it. Id. at 8-10, 15.
17          With respect to his cruel and unusual punishment claim, Plaintiff claims to suffer
18   headaches, nosebleeds, and has difficulty breathing due to the “carcinogens,
19
20
21   2
       Plaintiff claims expertise on both Building 16’s cell ventilation and plumbing systems
     based on his pre-incarceration profession as a California-licensed Class B General Building
22
     Contractor. See Compl., ECF No. 1 at 9.
23
     3
       “A Form 22 is intended to facilitate the ‘timely resolution of routine matters through an
24   effective and non-conflictive communication process,’ pursuant to which, ‘Department
25   staff shall attempt to resolve inmate and parolee issues expeditiously.’” Coleman v.
     Hubbard, No. 2:12-CV-00985 KJN P, 2012 WL 3038571, at *9 (E.D. Cal. July 25, 2012)
26   (quoting Cal. Code Regs., tit. 15 § 3086 (a) (eff. 2011)). “The regulations require an initial
27   response to a submitted Form 22, within three working days,” and “a prisoner may
     thereafter resubmit the Form 22 to the reporting employee’s supervisor, who must provide
28   a response within seven calendar days.” Id., (citing § 3086(f)(4), (h)).
                                                   6
                                                                               3:19-cv-01113-JAH-MDD
 1   environmental toxins and pathogens” circulated through the vents in his cell. Id. at 11-12.
 2   He claims to have sent a CDCR Form 22 to Scott Stedman,4 the “top prison official at
 3   Plant Ops,” on July 5, 2017, complaining “about the toxic debris ventilation system,” but
 4   it was Defendant Garcia who interviewed him in response on May 3, 2018, and again on
 5   June 19, 2018. Id. Plaintiff claims Garcia, together with Defendants G. Murphy, M.
 6   Voong, P. Covello, R. Buckel and D. Paramo, all “have knowledge of the need to clean
 7   [his] ventilation … through CDCR 22’s and CDCR 602s,” but they have “chose[]n to be
 8   deliberately indifferent.” Id. at 12, 13.
 9           Finally, in Count 4, Plaintiff claims Defendant Garcia has “participate[d] in a
10   retaliatory act against [him]” because he has “complained both verbally and in writing”
11   about both his cruel and unusual punishment and his unequal treatment. Id. at 10, 14. In
12   support of this claim, Plaintiff lists a series of the CDCR Form 22 and CDCR 602 Inmate
13   Appeals he filed from June 27, 2017, through April 22, 2019, all related to both his TV
14   access and cell ventilation claims, and describes Garcia’s responses to those complaints.
15   Id. at 14-16. On April 26, 2019, Plaintiff claims “plumbers from plant ops changed the
16   toilet flushing capabilities to only [his] cell[,] and limit[ed] the times [his] toilet w[ould]
17   flush.” Id. at 16. When Plaintiff inquired as to the cause of the flush limitation with the
18   inmate plumber, he was told it was due to a change with a control unit. After Plaintiff
19   asked why toilets in other cells connected to the same unit were not so limited, the inmate
20   plumber “change[d] the flush capabilities in the other units,” and told those inmates it
21   was “[be]cause Kory [Plaintiff] keeps 602ing and 22ing plant ops.” Id.
22           Plaintiff contends “the only way the inmate plumber was able to know of such
23   CDCR Forms is if he was informed by Defendant A. Garcia.” Id. at 16-17. Plaintiff
24   concludes Garcia used the plumber “as a pawn” in order to take “adverse action” against
25   him for having exercised his First Amendment rights. Id. at 17.
26
27
     4
         Plaintiff does not name Stedman as a Defendant.
28
                                                    7
                                                                                 3:19-cv-01113-JAH-MDD
 1         C.     42 U.S.C. § 1983
 2         “Section 1983 creates a private right of action against individuals who, acting
 3   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
 4   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
 5   substantive rights, but merely provides a method for vindicating federal rights elsewhere
 6   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
 7   and citations omitted). To prevail on a claim for the violation of constitutional rights
 8   under 42 U.S.C. § 1983, a plaintiff must prove two elements: (1) that a person acting
 9   under the color of state law committed the conduct at issue; and (2) that the conduct
10   deprived the plaintiff of some right, privilege, or immunity conferred by the Constitution
11   or the laws of the United States. See Nelson v. Campbell, 541 U.S. 637, 643 (2004). A
12   section 1983 suit may be dismissed for failure to state a claim “if the complaint is devoid
13   of factual allegations that gave rise to a plausible inference of either element.” Naffe v.
14   Frey, 789 F.3d 1030, 1036 (9th Cir. 2015).
15         D.     Equal Protection Claims – TV & Air Vents – Counts 1 & 2
16         The Fourteenth Amendment’s Equal Protection Clause requires that persons
17   similarly situated be treated alike. City of Cleburne v. Cleburne Living Center, Inc., 473
18   U.S. 432, 439; Hartmann v. California Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123
19   (9th Cir. 2013); Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013); Shakur v.
20   Schriro, 514 F.3d 878, 891 (9th Cir. 2008). An equal protection claim may be established
21   in two ways. The first method requires a plaintiff to show that the defendant has
22   intentionally discriminated against the plaintiff on the basis of his membership in a
23   protected class. Hartmann, 707 F.3d at 1123; Furnace, 705 F.3d at 1030; Serrano v.
24   Francis, 345 F.3d 1071, 1082 (9th Cir. 2003); Thornton v. City of St. Helens, 425 F.3d
25   1158, 1166-67 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.
26   2001). Under this theory of equal protection, Plaintiff must allege that Defendants’
27   actions were a result of his membership in a suspect class such as race, religion, or
28   alienage. Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005).
                                                   8
                                                                               3:19-cv-01113-JAH-MDD
 1         Here, Plaintiff does not allege to be a member of any suspect class, and he fails to
 2   allege Defendants denied him “multiple power outlets and a coaxial TV connection”
 3   inside his cell, or “forced [him] to breathe toxic air,” see Compl., ECF No. 1 at 5, 8,
 4   based on his membership in any suspect class.
 5         To the extent neither his TV access or cell ventilation disputes involve a suspect
 6   classification, Plaintiff may establish an equal protection claim only if he alleges facts
 7   sufficient to plausibly show Defendants intentionally treated similarly situated inmates
 8   differently without a rational basis for doing so. Engquist v. Oregon Department of
 9   Agriculture, 553 U.S. 591, 601-02 (2008); Village of Willowbrook v. Olech, 528 U.S.
10   562, 564 (2000); San Antonio School District v. Rodriguez, 411 U.S. 1 (1972); Lazy Y
11   Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North Pacifica LLC v. City of
12   Pacifica, 526 F.3d 478, 486 (9th Cir. 2008). But to state an equal protection claim under
13   this “class of one” theory, he must allege facts to plausibly show that: (1) he is a member
14   of an identifiable class; (2) he was intentionally treated differently from others similarly
15   situated; and (3) there is no rational basis for the difference in treatment. Nurre v.
16   Whitehead, 580 F.3d 1087, 1098 (9th Cir. 2009) (citing Village of Willowbrook, 528 U.S.
17   at 564). He must further allege discriminatory intent. See Washington v. Davis, 426 U.S.
18   229, 239-240 (1976); Serrano, 345 F.3d at 1081-82; Freeman v. Arpaio, 125 F.3d 732,
19   737 (9th Cir. 1997).
20         Plaintiff alleges that RJD’s D-Yard includes five inmate housing buildings which
21   are numbered 16-20. See Compl., ECF No. 1 at 4. Plaintiff alleges he is currently
22   classified as Security Level III and is housed in Building 16, and with respect to Count I,
23   he claims he is being treated differently because his cell does not have the same in-cell
24   TV and cable accessibility as other inmates’ whose cells are located in Building 20. Id. at
25   5. But he does not allege any further facts to plausibly show how or why he is similarly
26   situated to inmates in Building 20, and he pleads no further facts from which the Court
27   could conclude that Defendants’ housing or cable circuitry differentiation lacks a rational
28   or penological interest. Accordingly, Plaintiff has failed to state an equal protection claim
                                                   9
                                                                               3:19-cv-01113-JAH-MDD
 1   with respect to Count 1. See also Hoban v. California Dep’t of Corr., No. 1:09-CV-
 2   1752MJSPC, 2010 WL 5136026, at *3 (E.D. Cal. Dec. 10, 2010) (sua sponte dismissing
 3   equal protection claims alleging “Class III prisoners held in other parts of the prison
 4   [were] afforded access to programming and allowed to possess personal fans, televisions,
 5   and other electronic devices, while those housed in the Gymnasium [were] not.”).
 6         Plaintiff’s equal protection claims with respect to his air ventilation (Count 2) fail
 7   to state a claim for similar reasons. He alleges he is “being treated differently,” points to
 8   the fact that his cell ducts have not been cleaned, and disputes Defendants’ allegedly false
 9   claim that “plant operations [have] no way or means of cleaning [the] cell ventilation
10   exhaust system,” because other inmates in both Buildings 16 and 20 had theirs cleaned
11   once “they were willing to pay for [the] cleaning.” See Compl., ECF No. 1 at 9-10.
12   “If the government intentionally and without rational basis treats an individual differently
13   than others who are similarly situated, a ‘class of one’ equal protection claim may lie. See
14   North Pacifica LLC, 526 F.3d at 486. But Plaintiff’s claim does not arise from his
15   “unique treatment” when compared to other similarly situated individuals, which is the
16   theory underlying “class of one” claims. Nurre, 580 F.3d at 1098. Rather, he contends he
17   and others are being “extort[ed]” and discriminated against based on their “economic[]
18   group” and “financial status.” Id. at 10. But indigent prisoners are not a suspect class. See
19   Taylor v. Delatoore, 281 F.3d 844, 849 (9th Cir. 2002) (indigent prisoners are not a
20   suspect class); see also Pleasant v. Cty. of Merced, 669 F. App’x 388 (9th Cir. 2016).
21   And Plaintiff does not allege any further facts to plausibly suggest he is otherwise a
22   member of a group comprised of “similarly situated persons so that the factor motivating
23   the alleged discrimination can be identified.” Thornton, 425 F.3d at 1167, 1168
24   (“[D]ifferent treatment of unlike groups does not support an equal protection claim.”).
25          At bottom, Plaintiff claims he being treated differently than prisoners who are
26   “willing to pay” for vent cleaning. See Compl., ECF No. 1 at 10. But “[e]qual protection
27   does not require identity of treatment, Garrison v. United States, 930 F.2d 920 (9th Cir.
28   1991), and “[a]n equal protection claim will not lie by conflating all persons not injured
                                                   10
                                                                               3:19-cv-01113-JAH-MDD
 1   into a preferred class receiving better treatment.” Thornton, 425 F.3d at 1167; see also
 2   Furnace, 705 F.3d at 1031; cf. Wilson v. Nesbeth, 341 F. App’x 291, 293 (9th Cir. 2009)
 3   (affirming district court’s dismissal of prisoner’s equal protection claim because he failed
 4   to allege facts suggesting that “Enhanced Out Patient” inmates were similarly situated to
 5   other inmates).
 6         E.     Cruel and Unusual Punishment Claim – Air Vents – Count 3
 7         The treatment a prisoner receives in prison and the conditions under which the
 8   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits
 9   cruel and unusual punishment. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth
10   Amendment “embodies ‘broad and idealistic concepts of dignity, civilized standards,
11   humanity, and decency ...,’ against which we must evaluate penal measures.” Estelle v.
12   Gamble, 429 U.S. 97, 102 (1976) (quoting Jackson v. Bishop, 404 F.2d 571, 579 (8th Cir.
13   1968)). Although the Eighth Amendment does not mandate that prisons be comfortable,
14   see Rhodes v. Chapman, 452 U.S. 337, 349 (1981), or that they provide every amenity a
15   prisoner might find desirable, see Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982),
16   it also does not permit inhumane prison conditions. See Farmer, 511 U.S. at 832.
17         An inmate complaining of conditions of confinement must allege facts that, if true,
18   would satisfy both prongs of a bifurcated test. First, Plaintiff must allege that, objectively,
19   the deprivation alleged is “sufficiently serious” such that it results in the denial of “the
20   minimal civilized measure of life’s necessities.” Id. at 834. “Prison officials have a duty
21   to ensure that prisoners are provided adequate shelter, food, clothing, sanitation, medical
22   care, and personal safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The
23   circumstances, nature, and duration of a deprivation of these necessities must be
24   considered in determining whether a constitutional violation has occurred. ‘The more
25   basic the need, the shorter the time it can be withheld.’” Id. (citing Ray, 682 F.2d at
26   1259).
27         Second, from a subjective point of view, Plaintiff must allege that Defendants
28   acted with a sufficiently culpable state of mind, i.e., with “deliberate indifference.”
                                                   11
                                                                                3:19-cv-01113-JAH-MDD
 1   Wilson v. Seiter, 501 U.S. 294, 298-99 (1991). “A prison official cannot be found liable
 2   under the Eighth Amendment for denying an inmate humane conditions of confinement
 3   unless the official knows of and disregards an excessive risk to inmate health or safety;
 4   the official must both be aware of facts from which the inference could be drawn that a
 5   substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511
 6   U.S. at 837.
 7         The Court finds that Plaintiff has alleged facts sufficient to satisfy the objective
 8   prong of his “inhumane prison conditions” claim. See id. at 838. Ventilation is a
 9   fundamental attribute of “shelter” and “sanitation,” both of which are basic Eighth
10   Amendment concerns. See Toussaint v. McCarthy, 597 F. Supp. 1388, 1409 & n.39 (N.D.
11   Cal. 1984). “Inadequate ‘ventilation and air flow’ violates the Eighth Amendment if it
12   ‘undermines the health of inmates and the sanitation of the penitentiary.’” Keenan v.
13   Hall, 83 F.3d 1083, 1090 (9th Cir. 1996), amended, 135 F.3d 1318 (9th Cir. 1998)
14   (quoting Hoptowit v. Spellman, 753 F.2d 779, 784 (9th Cir. 1985)).
15         Here, Plaintiff alleges his cell vents “are causing [him] to have headaches,
16   nosebleeds, and breathing difficulties,” see Compl., ECF No. 1 at 12, and that the toxicity
17   of the debris in his vents was exacerbated by an October 2018 fire that broke out in
18   another cell. Id. at 8. The Court finds these allegations sufficient to satisfy the objective
19   component of his Eighth Amendment claim. See Farmer, 511 U.S. at 834; Keenan, 83
20   F.3d at 1090; Balzarini v. Diaz, No. 518CV01962RGKMAAX, 2018 WL 6591423, at
21   *4–6 (C.D. Cal. Dec. 14, 2018) (finding prisoner’s claims of having suffered weakness,
22   dizziness, nausea, and difficulty breathing due to due extreme heat and lack of cell
23   ventilation objectively serious for purposes of initial 28 U.S.C. §§ 1915(e) and § 1915A
24   review).
25         However, Plaintiff has failed to allege facts sufficient to plausibly show that any of
26   the named Defendants acted with the “deliberate indifference” required to support the
27   subjective component of his Eighth Amendment claim. He contends Defendants Garcia,
28   Murphy, Voong, Covello, Buckel, and Paramo “have knowledge of the need to clean
                                                   12
                                                                                3:19-cv-01113-JAH-MDD
 1   [his] ventilation,” due to the “CDCR 22s and CDCR 602s” he filed, and concludes that
 2   they “chose to be ‘deliberately indifferent’” when they denied his appeals. See Compl.,
 3   ECF No. 1 at 12. But without more, these conclusory allegations fail to provide the
 4   factual content necessary to allow the Court to draw a reasonable inference that each
 5   Defendant through his or her “own individual actions, has violated the Constitution.”
 6   Iqbal, 556 U.S. 676. Instead, Plaintiff must offer some “further factual enhancement” to
 7   plausibly suggest each of these Defendants were actually “aware of facts from which the
 8   inference could be drawn that a substantial risk of serious harm exist[ed],” and that each
 9   of them “also dr[e]w th[at] inference.” Farmer, 511 U.S. at 837; Iqbal, 556 U.S. at 678.
10   A pleading like Plaintiff’s “that offers ‘labels and conclusions’ or [only] ‘a formulaic
11   recitation of the elements of a cause of action will not do.’” Id. (citing Bell Atlantic
12   Corp., 550 U.S. at 555).
13         At bottom, Plaintiff seeks to hold Defendants Garcia, Murphy, Voong, Covello,
14   Buckel, and Paramo liable for failing to satisfactorily respond to his CDCR Form 22
15   requests or comport with his demands via the CDCR 602 appeals process. But Plaintiff
16   has no independent constitutional right to an effective grievance or appeal procedure. See
17   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639,
18   640 (9th Cir. 1988); see also, e.g., George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007)
19   (holding that only persons who cause or participate in civil rights violations can be held
20   responsible and that “[r]uling against a prisoner on an administrative complaint does not
21   cause or contribute to the violation”); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.
22   1999) (holding that prison officials whose only roles involved the denial of the prisoner’s
23   administrative grievances could not be held liable under Section 1983), cert. denied, 530
24   U.S. 1264 (2000); Wright v. Shapirshteyn, No. CV-1-06-0927-MHM, 2009 WL 361951,
25   at *3 (E.D. Cal. Feb. 12, 2009) (“[W]here a defendant’s only involvement in the
26   allegedly unconstitutional conduct is the denial of administrative grievances, the failure
27   to intervene on a prisoner’s behalf to remedy alleged unconstitutional behavior does not
28   amount to active unconstitutional behavior for purposes of § 1983.”); Velasquez v.
                                                   13
                                                                                3:19-cv-01113-JAH-MDD
 1   Barrios, No. 07cv1130-LAB (CAB), 2008 WL 4078766, at *11 (S.D. Cal. Aug. 29,
 2   2008) (“An official’s involvement in reviewing a prisoner’s grievances is an insufficient
 3   basis for relief through a civil rights action.”).
 4          F.     Retaliation Claim – Defendant Garcia – Count 4
 5          Lastly, Plaintiff contends Defendant Garcia used an inmate plumber “as a pawn” in
 6   order to take “adverse action” against him for having exercised his First Amendment
 7   rights. See Compl., ECF No. 1 at 17. Allegations of retaliation against a prisoner’s First
 8   Amendment rights to speech or to petition the government may support a 1983 claim.
 9   Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also Valandingham v.
10   Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.
11   1995).
12          A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
13   Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
14   Watison, 668 F.3d at 1114.5 Second, Plaintiff must allege Defendants took adverse action
15   against him.6 Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, Plaintiff
16   must allege a causal connection between the adverse action and the protected conduct.7
17   Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the “official’s acts would chill or
18
19
     5
       The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d
20
     559, 568 (9th Cir. 2005).
21
     6
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at
22
     806. “[T]he mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.
23
     7
       Because direct evidence of retaliatory intent rarely can be pleaded in a complaint,
24   allegation of a chronology of events from which retaliation can be inferred is sufficient to
25   survive dismissal. Watison, 668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can
     properly be considered as circumstantial evidence of retaliatory intent.”)). However, a
26   retaliation claim cannot rest solely on the logical fallacy of post hoc, ergo propter hoc, i.e.,
27   “after this, therefore because of this.” Huskey v. City of San Jose, 204 F.3d 893, 899 (9th
     Cir. 2000); Morman v. Dyer, No. 16-CV-01523-SI, 2018 WL 2412183, at *7 (N.D. Cal.
28   May 29, 2018).
                                                    14
                                                                                3:19-cv-01113-JAH-MDD
 1   silence a person of ordinary firmness from future First Amendment activities.” Rhodes,
 2   408 F.3d at 568 (internal quotation marks and emphasis omitted).8 Fifth, Plaintiff must
 3   allege “that the prison authorities’ retaliatory action did not advance legitimate goals of
 4   the correctional institution....” Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15.
 5         As currently pleaded, the Court finds Plaintiff has alleged facts sufficient to
 6   plausibly satisfy the first two elements of a retaliation claim. He points to a series of
 7   CDCR Form 22 requests and CDCR 602 appeals he alleges to have addressed to
 8   Defendant Garcia during the two-year period before his toilet’s flush capacity was
 9   altered. See Compl., ECF No. 1 at 14-16. However, he falls far short of pleading any facts
10   sufficient to support the causation element, or any of the other elements necessary to
11   sustain a claim of retaliation. He offers no facts to suggest Garcia authorized any change
12   to the control unit connected to his cell or any other, and he offers nothing more than
13   conjecture to suggest it was Garcia who altered the plumbing in his cell because he
14   “ke[pt] 602ing and 22ing plant ops.” See Compl., ECF No. 1 at 16; Watison, 668 F.3d at
15   1114; Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (retaliation
16   claims require a showing that Plaintiff’s protected conduct was “the ‘substantial’ or
17   ‘motivating’ factor behind the defendant’s conduct.”). “[M]ere speculation that
18   defendants acted out of retaliation is not sufficient.” Wood v. Yordy, 753 F.3d 899, 905
19   (9th Cir. 2014); see also Morman v. Dyer, No. 16-CV-01523-SI, 2018 WL 2412183, at
20   *7 (N.D. Cal. May 29, 2018).
21         Moreover, Plaintiff does not allege facts to show why altered or limited “toilet
22   flush capabilities,” see Compl., ECF No. 1 at 16, “would chill or silence a person of
23   ordinary firmness from future First Amendment activities,” Rhodes, 408 F.3d at 568, and
24   he fails to claim that he “suffered some other harm,” Brodheim, 584 F.3d at 1269, that
25
26
27   8
      “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he
     suffered some other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,”
28   Robinson, 408 F.3d at 568 n.11.
                                                   15
                                                                               3:19-cv-01113-JAH-MDD
 1   was “more than minimal.” Rhodes, 408 F.3d at 568 n.11. Finally, Plaintiff fails to allege
 2   that any change to the plumbing control unit supplying either his cell or any other “failed
 3   to advance a legitimate goal of the correctional institution.” Rizzo, 778 F.2d at 532;
 4   Watison, 668 F.3d at 1114-15. Generally, it is the role of “prison administrators ..., and
 5   not the courts, to make the difficult judgments concerning institutional operations.” Jones
 6   v. North Carolina Prisoners’ Union, 433 U.S. 119, 128 (1977); Turner v. Safley, 482
 7   U.S. 78, 89 (1987).
 8          Thus, for all these reasons, the Court finds Plaintiff’s Complaint fails to state a
 9   claim upon which § 1983 relief can be granted, and dismisses it sua sponte in its entirety
10   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at
11   1126-27; Rhodes, 621 F.3d at 1004. However, having now provided him with “notice of
12   the deficiencies in his complaint,” the Court will also grant Plaintiff an opportunity to fix
13   them, if he can. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
14   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
15   III.   Conclusion and Order
16          For the reasons explained, the Court:
17          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
18   (ECF No. 2).
19          2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
20   Plaintiff’s prison trust account the initial $40.66 initial partial filing fee assessed, if those
21   funds exist at the time this Order is executed, and to thereafter garnish the remainder of
22   the $350 filing fee owed in this case by collecting monthly payments from his account in
23   an amount equal to twenty percent (20%) of the preceding month’s income and
24   forwarding them to the Clerk of the Court each time the amount in the account exceeds
25   $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
26   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
27          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
28   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
                                                    16
                                                                                  3:19-cv-01113-JAH-MDD
 1         4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 2   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
 3   GRANTS him forty-five (45) days leave from the date of this Order in which to file an
 4   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
 5   Amended Complaint must be complete by itself without reference to his original
 6   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
 7   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
 8   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
 9   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
10   (noting that claims dismissed with leave to amend which are not re-alleged in an
11   amended pleading may be “considered waived if not repled.”).
12         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
13   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
14   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
15   and 1915A(b), and his failure to prosecute in compliance with a court order requiring
16   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
17   not take advantage of the opportunity to fix his complaint, a district court may convert the
18   dismissal of the complaint into dismissal of the entire action.”).
19         IT IS SO ORDERED.
20
21   Dated: August 26, 2019
22                                                Hon. John A. Houston
                                                  United States District Judge
23
24
25
26
27
28
                                                   17
                                                                                 3:19-cv-01113-JAH-MDD
